Allowable Subject Matter
Claims 1-13, 15-17, 19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach or clearly suggest the limitations stating:
“a first layer disposed between the first metal contact and the substrate and comprising the two-dimensional semiconductor material, wherein the first two-dimensional metallic contact is disposed between the first layer and the channel region; and a second layer disposed between the second metal contact and the substrate and comprising the two-dimensional semiconductor material, wherein the second two-dimensional metallic contact is disposed between the second layer and the channel region” as recited in claim 1,
“additional strips of the two-dimensional semiconductor material disposed between the metal blocks and the substrate, wherein the layers of the two-dimensional metallic material are interposed between the additional strips of the two-dimensional semiconductor material having the metal blocks disposed thereon and the strip of the two-dimensional semiconductor material having the gate structure disposed thereon” as recited in claim 8, and
“wherein the sheet of the two-dimensional semiconductor material includes a thickness-modulated switchable material, and growing the stacked layers of two-dimensional metallic material comprises disposing additional thickness-modulated switchable material on the sheet of the two-dimensional semiconductor material in the trenches” as recited in claim 16.

Lin et al. (PG Pub. No. US 2017/0345944 A1) teaches a strip of two-dimensional semiconductor material disposed between metal contacts, but does not teach layers of two-dimensional metallic material interposed between additional strips of the two-dimensional semiconductor material as required by claims 1 and 8, or additional thickness-modulated switchable material on a sheet of the two-dimensional thickness-modulated switchable semiconductor material in trenches, as required by claim 20.

In light of these limitations in the claims (see Applicant’s fig. 1K and related text), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894